Citation Nr: 1000868	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-34 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; her son

ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to March 
1946.  He died in July 2004.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.  In August 2008, the 
Board remanded the claims to afford the Appellant a hearing.

The Appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Boston in October 2009 to 
present testimony on the issues on appeal.  She submitted 
additional evidence at that time, with a waiver of RO 
jurisdiction over that evidence.  The hearing transcript has 
been associated with the file.

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the Appellant if further action 
is required.

Please note this appeal has been advanced on the Board's 
docket due to the Appellant's advanced age, pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



REMAND

The Appellant seeks service connection for the cause of the 
Veteran's death.  Specifically, she contends that his 
service-connected disabilities, to include chronic sinusitis 
and associated disabilities, contributed to the respiratory 
and chest conditions which were noted on his death 
certificate (i.e., pneumonia and congestive heart failure).  
A review of the record reveals that the Veteran's terminal 
records are not associated with the file.  During the course 
of her hearing before the undersigned, the Appellant 
confirmed that he died at Whidden Memorial Hospital in 
Everett, Massachusetts in July 2004.  Those records must be 
obtained.  Additionally, the Appellant confirmed that the 
Veteran received treatment at several VA facilities for his 
service-connected disabilities.  These must be associated 
with the file as well.  

As the Veteran's death certificate confirms the presence of a 
respiratory and a chest disorder, the Board finds that 
further medical evidence is required prior to appellate 
review.  After any outstanding treatment records are 
obtained, an opinion must be sought as to whether any of the 
Veteran's service-connected disabilities caused or materially 
hastened his death. 

As a final matter, the agency of original jurisdiction has a 
duty to notify the Appellant under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically in DIC cases, the Court 
of Appeals for Veterans Claims has held that such notice must 
include a statement of the conditions, if any, for which the 
Veteran was service-connected at the time of death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and, an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Although the Court of Appeals for the 
Federal Circuit has ruled that similar claimant-specific 
notice is beyond the scope of 38 U.S.C.A. § 5103(a), it did 
so in the context of increased rating claims.  See Vasquez-
Florez v. Peake, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, 
the Hupp case still controls what notice is required in DIC 
cases.  While the Appellant has received two notices as to 
how to substantiate her claims during the course of her 
appeal, neither included the above information.  Therefore, 
corrective notice must be sent.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Appellant notice of the 
information and evidence necessary to 
substantiate her DIC claims.  In 
particular, such notice must include a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of death; an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and, an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected.

2.  Request that the Appellant provide the 
names of any private treatment providers 
for the Veteran, and any VA facilities at 
which the Veteran was treated.  Attempts 
must be made to obtain any identified 
records.  Such attempts must include 
obtaining terminal records from Whidden 
Memorial Hospital in Everett, 
Massachusetts, dated in July 2004; and 
outstanding VA inpatient and outpatient 
clinical records from the VAMC in Bedford, 
Massachusetts, the VAMC in Jamaica Plains, 
Massachusetts, and any associated 
community based outpatient centers, such 
as the CBOC in Boston, on Causeway Street.  
If a negative reply is received for any of 
the requested records, it must be 
associated with the file.

3.  Only after obtaining the above records 
(or negative replies), including the 
terminal records from Whidden Memorial 
Hospital, forward the Veteran's claims 
file to a VA physician for an opinion.  
The physician is requested to review the 
claims folder in order to render an 
opinion as to whether it is at least as 
likely as not (probability of fifty 
percent or more) that the Veteran's death 
was caused, hastened, or substantially and 
materially contributed to by his service-
connected disabilities.  Those 
disabilities are: radical left frontal 
ethmoid sinusitis; left lacrimonasal 
stenosis; neuritis, first branch, left 
trigeminal nerve; and, disfiguring facial 
scars and scars of the chest, all 
residuals of an in-service plane crash. 

The physician is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  The whole file 
must be reviewed; however, attention is 
invited to the service treatment records 
which detail the in-service plane crash 
which resulted in traumatic deviated 
septum with sinusitis; multiple VA 
examinations from the time of the 
Veteran's 1946 separation; and the 
terminal records from Whidden Memorial 
Hospital.  A rationale for any opinion 
offered is requested.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

